Citation Nr: 1501048	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and psychosis, not otherwise specified (NOS).

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for headaches, claimed as a head condition.

4.  Entitlement to service connection for locked fingers/arthritis.

5.  Entitlement to service connection for a respiratory disability, claimed as breathing problems. 

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for chronic urinary tract infections.

8.  Entitlement to a higher rating for osteoarthritis of the right knee, currently rated at 10 percent.

9.  Entitlement to a higher rating for osteoarthritis of the left knee, currently rated at 10 percent.

10.  Entitlement to a compensable evaluation for allergic rhinitis.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 21, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to appear at a hearing in July 2011.  In May 2011, she withdrew her hearing request. 

The Veteran did not file a notice a disagreement to a June 2007 rating decision that denied increased ratings for osteoarthritis of the left and right knees.  However, new and material evidence (i.e., VA treatment records) was received within a year of that decision.  Accordingly, the June 2007 rating decision is the proper rating action on appeal as it remained pending pursuant to the operation of 38 C.F.R. § 3.156(b).

The issue of entitlement to service connection for a back disability has been raised by the record in an April 2011 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a psychiatric disorder, other than bipolar disorder; service connection for hair loss, headaches, locked fingers/arthritis, a respiratory disability, a sleep disorder, chronic urinary tract infections; and entitlement to higher ratings for osteoarthritis of the knees and allergic rhinitis; and entitlement to TDIU prior to May 21, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, to include PTSD, was denied by the RO in June 2005 on the basis that the Veteran did not have a diagnosis of PTSD based on verified stressors, or a psychiatric disorder that was incurred in service.  In a June 2007 decision, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted; the Veteran did not perfect an appeal as to this claim.

2.  Evidence received since the June 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The June 2007 RO decision, which denied the Veteran's petition to reopen a claim of service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a psychiatric disorder to include PTSD, major depressive disorder and psychosis, NOS, was denied in an unappealed June 2005 rating decision.  The RO determined that a psychiatric disorder was not shown in service and the psychiatric disorders shown in the record were not related to service.  With respect to the diagnosis of PTSD, the RO also determined that there was no evidence to substantiate the claimed stressor of military sexual trauma.  The Veteran did not appeal the decision.

The Veteran attempted to reopen her claim of service connection for a psychiatric disorder in November 2006.  In a rating decision issued in June 2007, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO received the instant petition to reopen the claim in May 2010.  At the time of the last final rating decision in June 2007, the evidence of record consisted of the Veteran's service treatment records, a February 2005 VA examination report, private and VA medical records, and lay statements from the Veteran, and the Veteran's friends and family.  

The service treatment records were absent a diagnosed psychiatric disorder.  The Veteran submitted a copy of an undated 'Problem Summary List' that showed "sexual trauma aboard USS Emory S. Land (AS-39)" was recorded in 1984.  The VA and private medical evidence showed diagnoses and treatment for a variety of psychiatric disorders including bipolar affective disorder; PTSD related to military sexual trauma, psychosis NOS, and major depression.  The February 2005 VA examination report showed a diagnosis of PTSD with secondary major depression and somatization disorder.  This report also indicates that the Veteran reported a history of several rapes, at least one of which had occurred in service; and the clinical testing showed a strong possibility that the Veteran had PTSD likely tied to being raped.

Since the last final rating decision, the evidence is similar and includes records from the Social Security Administration (SSA), VA and private medical records, stressor statements from the Veteran, and lay statements from the Veteran's friends and family.  The record also includes the report of a VA psychiatric examination performed in February 2012.  

The SSA, VA and private medical records contain diagnoses of various psychiatric disorders, including PTSD.

In a July 2010 statement, the Veteran's mother indicated that the Veteran had expressed fear of imminent terrorist attacks while stationed in Scotland in 1988, and had also expressed fear of being attacked by Saddam Hussein while stationed at Diego Garcia.  The Veteran's mother indicated that the Veteran had also reported trouble sleeping and a belief that she would die.  In another July 2010 statement, a former service member reported that he had witnessed the Veteran displaying bizarre behavior while on duty in 1988, while they were stationed in Edzell, Scotland.

In the Veteran's August 2010 and February 2011 stressor statements, she reported that while stationed in Scotland she was fearful of hostile military activity.  She indicated that the naval base in Scotland was often on lockdown due to the threat of hostilities and weekly protest marches by the local citizens.  She also described service members often returning to base with injuries inflicted by the local citizens.  The Veteran also reported that she witnessed a car bombing in June 28, 1988, while on military leave in Athens, Greece.  She further stated that during the time she was stationed at Diego Garcia in the British Indian Ocean Territory (BIOT), she saw bodies stacked at the airport and coffins returning from Iraq.  The Veteran reported that during these events, she was in fear for her life, had nightmares, exhibited bizarre behavior, and drank to escape reality.

These stressors are new and were not previously of record.  These stressor statements also constitute material evidence as the Veteran has identified new traumatic incidents to which she contends her current psychiatric problems may be related.  The Veteran's statements regarding the details of these stressors are also presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  

In view of the above, the Board finds that the claim of service connection for a psychiatric disorder, other than bipolar disorder, is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

The claim of service connection for a psychiatric disorder other than bipolar disorder, to include PTSD, MDD, and psychosis NOS, is reopened; to this limited extent only, the appeal is granted.


REMAND

The claims on appeal must be remanded for additional development.

At the outset, the claims file contains several private medical records that are in German.  On remand, all German-language documents that have not yet been translated should be translated to English.

The Board also notes that the Veteran has identified various medical providers and medical facilities from which she has received treatment since her discharge from service.  Some of these records were requested, but not obtained; others records were not requested at all.  As the claim is being remanded for other reasons, the AOJ should attempt to obtain any outstanding private medical records.  This should include requests to the Walter-Picard Klinik in Riedstat; Dr. Yaeger; Dr. Najman; Dr. Schope; Hospital Zum Heiliger Geist; Dr. MacKenzie, at Stoddart House Psychiatric, University Hospital, Cedar Ward; Dr. Voight; Dr. Fahl; Dr. Wambach at the Zentrum for Zocial Psychiatric/Phillips Hospital; Mount Elizabeth Hospital; and Lake Behavioral Healthcare.  Any records received that have not been translated should be translated to English.

The Veteran seeks service connection for a psychiatric disorder.  Notably, service connection is currently in effect for bipolar disorder rated as totally (100 percent) disabling.  However, other potential disorders remain on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). 

At a VA psychiatric examination in February 2012, an examiner noted that the Veteran had received various diagnoses throughout the years, but her primary diagnosis is bipolar disorder.  The examiner did not provide an opinion as to whether the other psychiatric diagnoses noted during the pendency of the appeal are related to service.  

Therefore, after the file is updated with translated and/or outstanding medical records, the Veteran should be afforded a new VA psychiatric examination to address whether any psychiatric disorder that was present during the pendency of the appeal (i.e., MDD, major depression, psychosis, and PTSD) is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This examination must also address the likelihood of whether the Veteran's reported military sexual trauma occurred; whether the criteria for a diagnosis of PTSD are met; and whether the two are related.  The Veteran is also to be notified of the information and evidence necessary to substantiate this claim on the basis of a personal assault.  See 38 C.F.R. § 3.304(f)(5).  

In addition to military sexual trauma, the Veteran has reported at least three stressors that appear to involve fear of hostile military or terrorist activity.  There is no indication that the RO attempted to verify any of these stressors.  The Veteran has provided sufficient information to research at least one of her claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).  This is the car bombing in Athens, Greece, on June 28, 1988.  On remand, if the Veteran is able to provide sufficient information to facilitate an attempt at verification of, or any of the other alleged stressors, the RO should contact JSRRC, or other appropriate entity, to research them and determine whether they occurred.  

Next, the Veteran seeks service connection for locked fingers/arthritis, a sleep disorder, hair loss, headaches, a respiratory disorder, and chronic urinary tract infections.  

The Veteran specifically asserts that her claimed hair loss, headaches, respiratory disorder, and chronic urinary tract infections are related to exposure to ionizing radiation in service.  None of these disabilities are listed as a radiogenic disease for the purposes of applying the developmental procedures of 38 C.F.R. § 3.311(b)(2) for claims based on exposure to ionizing radiation.  Additionally, the Veteran has not cited or submitted competent scientific or medical evidence that hair loss, headaches, respiratory disability, and chronic urinary tract infections are radiogenic diseases.  See 38 C.F.R. § 3.311(b)(4) (2014).  Therefore, 38 C.F.R. § 3.311 does not apply to this claim.  

However, service treatment records show the Veteran sustained multiple injuries to various fingers on many occasions in service.  The service records also show she complained of frequent urination and was treated on several occasions for urinary tract infections.  She was also treated for upper respiratory illnesses and headaches.  And, although the records do not reflect complaints of hair loss, the Veteran competently reports that she noticed excessive loss of hair during service.

The Veteran credibly and competently reports continued problems with her fingers, hair loss, headaches, sleeping and breathing problems after service.  She also asserts that the claimed respiratory and sleep disorders may be related to asbestos exposure in service, or to her service-connected allergic rhinitis and/or bipolar disorder.  

Considering the state of the record, the Veteran should be afforded appropriate VA examinations to determine the nature and etiology of these claimed disabilities after the claims file is updated with the translated private medical records and any other outstanding medical records.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran also seeks higher ratings for her service-connected osteoarthritis of the bilateral knees and allergic rhinitis.  The Veteran was last afforded an examination for her allergic rhinitis in March 2009, over 5 years ago.  The last knee examination was in February 2012, more than 2 years ago, and the Veteran asserts that the evaluation was inadequate and does not provide an accurate assessment of her disability.  Considering the state of the record, the Veteran should be provided with new examinations to evaluate the nature and severity of these service-connected disabilities.  

Finally, the Veteran also seeks entitlement to a TDIU prior to May 21, 2010.  She contends that she is unable to work, primarily due to her service-connected bilateral knee disabilities, and other claimed disabilities that are currently on appeal but not yet service-connected.  The pending claims for increased ratings and service connection may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and her representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for service connection for a psychiatric disorder, to include as a result of in-service personal trauma.  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

2.  Obtain any and all outstanding private medical records.  This should include requests to the Walter-Picard Klinik in Riedstat; Dr. Yaeger; Dr. Najman; Dr. Schope; Hospital Zum Heiliger Geist; Dr. MacKenzie, at Stoddart House Psychiatric, University Hospital, Cedar Ward; Dr. Voight; Dr. Fahl; Dr. Wambach at the Zentrum for Zocial Psychiatric/Phillips Hospital; Mount Elizabeth Hospital; and Lake Behavioral Healthcare.  Any records received that have not been translated should be translated to English.

3.  Obtain the Veteran's more recent VA treatment records (since February 2014) and associate the records with the claims folder.

4.  Arrange for any untranslated German documents in the claims file to be translated to English.

5.  Undertake any necessary development to independently verify the Veteran's alleged in-service stressful experiences, to include contacting the JSRRC or other appropriate entity.  If a search for corroborating information leads to negative results, this should be documented in the claims file.  

In the stressor statements provided, the Veteran has reported that the naval base in Edzell, Scotland where she was stationed in 1988 was often on lockdown due to the threat of hostilities and weekly protest marches by the local citizens.  She also described service members often returning to base with injuries inflicted by the local citizens.  The Veteran has also reported that she witnessed a car bombing in June 28, 1988, while on military leave in Athens, Greece.  She also stated that she saw bodies stacked at the airport and coffins returning from Iraq during the time she was stationed at Diego Garcia in the BIOT.

6.  After attempts to verify the Veteran's alleged stressful experiences are completed, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine she has a psychiatric disorder, to include PTSD, due to a stressor pertaining to sexual trauma during active service or as a result of any other claimed service-related stressor; and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim (excluding bipolar disorder which is already service-connected).  The claims folder, to include all electronic files, must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and examination of the Veteran, the examiner should express an opinion as to: (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and (3) whether such PTSD is due, at least in part, to an in-service sexual trauma, or any other in-service stressor. 

The examiner must clearly identify the particular records which are felt to provide corroboration of the personal assault(s), and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

With respect to each additional acquired psychiatric disorder present during the period of this claim (i.e., MDD, major depression, psychosis, NOS) the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service. 

The rationale for all opinions expressed must be provided.

7.  Schedule the Veteran for a VA examination(s) by an appropriate medical professional(s) to assess the nature and etiology of her claimed conditions of locked fingers/arthritis, a sleep disorder, hair loss, headaches, respiratory disorder, and chronic urinary tract infections.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any identified disabilities manifested as arthritis of the fingers, a sleep disorder, hair loss, headaches, respiratory disorder, and chronic urinary tract infections are etiologically related to the Veteran's period of active service.

In the alternative, the examiner should opine as to whether the Veteran's service-connected bipolar disorder or allergic rhinitis either caused, or aggravated (permanently worsened beyond the natural progression), any identified arthritis of the fingers, hair loss disorder, headache disorder, respiratory disorder, and/or urinary tract disorder, and if so, the extent to which it (they) are aggravated.

The examination report(s) must include a complete rationale for all opinions expressed.

8.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of her service-connected allergic rhinitis.  The entire claims file, to include all electronic files must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  

The examiner should indicate whether the Veteran's allergic rhinitis is manifested by polyps, and whether there is a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

The examiner is further asked to provide a medical opinion as to the impact of the Veteran's allergic rhinitis on her ability to obtain and/or engage in substantially gainful employment prior to May 21, 2010.  

9.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of her service-connected osteoarthritis of the left and right knees.  The entire claims file, to include all electronic files must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

The examiner is to provide the results of range of motion testing of each knee.  Any excursion of motion accompanied by pain must be specifically identified and the examiner is to indicate the point at which pain or any other factor limits motion.  The examiner is to identify any and all objective evidence of pain (e.g. facial expressions or visible behavior of the Veteran) and assess the extent of any pain (i.e. whether the pain is mild, moderate, or severe).  

The knees must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

To the extent possible, any functional impairment of the knees due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss.  

The examiner should indicate whether pain could significantly limit the Veteran's functional ability during flare-ups.  

The examiner is further asked to provide a medical opinion as to the impact of the Veteran's bilateral osteoarthritis knee disability on her ability to obtain and/or engage in substantially gainful employment prior to May 21, 2010.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report. 

10.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


